Citation Nr: 0301683	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-07 344	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a combined evaluation in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


FINDINGS OF FACT

1.  The veteran had active military service from July 1980 to 
July 2000.  

2.  On September 25, 2002, during a hearing before the 
undersigned at the RO, and prior to the promulgation of a 
decision in the appeal, the veteran testified that he was 
withdrawing the issues on appeal except for the issue of a 
rating increase for his service-connected left knee 
disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.

REMAND

During the above noted hearing, the veteran testified that he 
was only interested in pursuing an appeal with respect to his 
service-connected left knee disability.  As such, he withdrew 
his appeal with respect to the issues of entitlement to a 
combined evaluation in excess of 10 percent, encompassing the 
issues of entitlement to increased evaluations for bronchial 
asthma, fracture of the left fifth metatarsal, fracture of 
the right fourth finger, and a pericardial cyst.  

The veteran disagreed with his overall combined disability 
rating in a May 2001 written statement, and in doing so 
disagreed with the assignment of a noncompensable rating for 
his left knee.  Collaro v. West, 136 F.3d 1304, 1308-09 (Fed. 
Cir. 1998) (concluding that broad notice of disagreement 
conferred jurisdiction over radix of issues within); 38 
C.F.R. §§ 20.201, 20.300 (2002).  The RO has not provided the 
veteran with a statement of the case on the left knee 
disability issue.  Because the notice of disagreement placed 
the issue in appellate status, the matter must be remanded 
for the RO to issue a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  

As such the veteran's claim is REMANDED to the RO for the 
following action: 

The RO should provide the veteran with a 
statement of the case addressing the 
issue of entitlement to a compensable 
rating for a left knee disability.  This 
issue should be returned to the Board for 
further consideration only if the veteran 
perfects a timely appeal.  

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


